Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 3, 2018

                                       No. 04-18-00437-CV

                                    Jennay Marie BRISCOE,
                                           Appellant

                                                 v.

                                    James Nathan BRISCOE,
                                           Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI17827
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
       The appellant’s brief was originally due to be filed on August 29, 2018. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
September 28, 2018. On September 26, 2018, the appellant filed a motion requesting an
additional extension of time to file the brief until October 29, 2018, for a total extension of sixty
days. Appellant’s request was based on a document omitted from the clerk’s record. A
supplemental clerk’s record containing the document has been filed. The motion is GRANTED.
FURTHER REQUESTS FOR EXTENSION OF TIME ARE DISFAVORED. The
Appellant’s brief must be filed by October 29, 2018.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court